Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent Pub. No. 2021/0090514).
	Regarding claim 1, Wu teaches a gate driver circuit for a display device, the gate driver circuit comprising: a first gate driver disposed on a first side of a display panel; and a second gate driver disposed on a second side of the display panel, the second side being opposite the first side (Wu: Fig. 5-6, GOA1 and GOA2), wherein an odd-numbered output line of the first gate driver is connected to an even- numbered output line of the second gate driver (Wu: Figs. 5-6, GOA1 line from left to right connecting GOA2), wherein an even-numbered output line of the first gate driver is connected to an odd-numbered output line of the second gate driver (Wu: Figs. 5-6, GOA2 line from right to left connecting GOA1).
	Regarding claim 6, this claim is similarly rejected based on the same rationale as claim 1 (see Wu: Figs. 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Qian et al. (U.S. Patent No. 10,490,128).
	Regarding claim 2, Wu teaches all of the limitations of claim 2, with the exception of the concept of having at least one stage and two output lines of each stage connected to first and second gate drivers.  Qian teaches the concept of having at least one stage and two output lines of each stage connected to first and second gate drivers (Qian: Fig. 12 emission line driver 1006. Structural components with the same reference numerals and connections as those already described in connection with FIG. 11A need not be reiterated, as they serve substantially similar functions. Note, however, that node Q is controlled using a two-stage sub-driver circuit. As shown in FIG. 12, driver 1006 may include a first sub-driver stage 160-1 connected in series with a second sub-driver stage 160-2. First stage 160-1 includes transistor 170 connected in series with transistor 172 between power supply lines 102 and 106. Transistor 170 has a gate terminal that receives EM_CLK2, whereas transistor 172 has a gate terminal that receives Scan1. The output of stage 160-1 is labeled node Q′. Second stage 160-2 includes transistor 180 connected in series with transistor 182 between power supply lines 102 and 106. Transistor 180 has a gate terminal that is directly connected to node Q′, whereas transistor 182 has a gate terminal that also receives Scan1. The output of stage 160-2 is directly connected to node Q.).
	Regarding claim 3, Wu teaches all of the limitations of claim 3, with the exception of the concept of having at least one stage and four output lines of each stage connected to first and second gate drivers.  Qian teaches the concept of having at least one stage and four output lines of each stage connected to first and second gate drivers (Qian: Fig. 12 emission line driver 1006. Structural components with the same reference numerals and connections as those already described in connection with FIG. 11A need not be reiterated, as they serve substantially similar functions. Note, however, that node Q is controlled using a two-stage sub-driver circuit. As shown in FIG. 12, driver 1006 may include a first sub-driver stage 160-1 connected in series with a second sub-driver stage 160-2. First stage 160-1 includes transistor 170 connected in series with transistor 172 between power supply lines 102 and 106. Transistor 170 has a gate terminal that receives EM_CLK2, whereas transistor 172 has a gate terminal that receives Scan1. The output of stage 160-1 is labeled node Q′. Second stage 160-2 includes transistor 180 connected in series with transistor 182 between power supply lines 102 and 106. Transistor 180 has a gate terminal that is directly connected to node Q′, whereas transistor 182 has a gate terminal that also receives Scan1. The output of stage 160-2 is directly connected to node Q.).




Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEJOON AHN/Primary Examiner, Art Unit 2628